                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                   No. 7:16-CR-40-lFL

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )                      ORDER
                                                  )
 ARSENIO MARTEZ RIVERS                            )




       On September 9, 2019, the court received a motion to obtain free copies of documents filed

by Arsenio Martez Rivers ("movant") [DE-40]. The motion was referred to the clerk for ruling at

the direction of the presiding judge. Movant requests a copy of the docket sheet, judgment of

conviction, and transcripts. He states he is indigent and cannot pay for transcripts, and presumably,

copies of the other documents.

       The docket sheet in this action shows that on January 4, 2017, movant was sentenced to a

term of imprisonment by the court. See Judgment [DE-38]. He did not file an appeal from the

judgment of conviction and sentence, and there are no other pending motions for relief from the

judgment.

       Federal inmates are not entitled to documents and materials at government expense for

collateral attacks on their convictions, absent some showing of a particularized need. United States

v. MacCollum, 426 U.S. 317, 326-27 (1976); United States v. Gallo, 849 F.2d 607 (Table), 1988

WL 60934, at* 1 (4th Cir. May 31, 1988) ("Copies of transcripts and court records may be provided

to an indigent litigant at government expense upon a showing by the litigant of a particularized

need."). "An indigent is not entitled to free copies 'merely to comb the record in the hope of

discovering some flaw."' Gallo, 1988 WL 60934 at *1 (quoting United States v. Glass, 317 F.2d

200, 202 (4th Cir. 1963)).
       As the docket sheet indicates, there are no pending appeals or motions for post-conviction

relief. Accordingly, there are no current proceedings before the court that require the requested

documents nor has movant identified the reasons these documents should be furnished to him.

Consequently, his motion to obtain free copies [DE-40] is DENIED.

       SO ORDERED. This the~ day of September, 2019.




                                                           Peter A. Moore, Jr.
                                                           Clerk of Court




                                               2
